DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13, and 15 have been amended. Claim 14 has been cancelled. Claims 1-13 and 15 are pending for examination.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 

Applicant argues that Ohba does not disclose any three-dimensional display such as a holographic display unit or a head mounted display or a display unit based on Pepper's Ghost principle. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a holographic display unit or a head mounted display or a display unit based on Pepper's Ghost principle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that Ohba does not the microscope arrangement is configured for producing and presenting the three-dimensional images of the sample that are viewable from all sides with an image repetition frequency of at least 1 image per second.
Examiner respectfully disagrees. Ohba recites in detail the generation and presenting the images (The frame taking-in speed of the real time all-focal microscopes according to the present invention is 240 frames/second [0108]. That is, since a focus is continuously changed 8 times for [fraction (1/30)] seconds, taking in images, the taking-in speed is 240 (=30.times.8) frames/second. Thereby, it is possible to secure the real time nature as if the person looks at things ordinarily (without a microscope).). therefore, Ohba generates and presents images with a frequency of 1 image per second.

Applicant's arguments filed 12/07/2020, section Rejections under 35 U.S.C. 103, have been fully considered but they are not persuasive. The arguments presented are directed towards the dependent claims alleging that the combination of references are not possible. 
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba (US 20040264765 A1) in view of Boccara (US 20180120550 A1).

Regarding claim 1, Ohba teaches a microscope arrangement for three-dimensionally recording a sample and for presenting three-dimensional images of the sample; comprising: 
an image recording unit for ascertaining recordings of the sample ([0054] The image processing unit 102 has a high speed camera 123. The high speed camera 123 acquires information in a depth direction and the image which is in-focus on the entire portion of the object by taking an image at each different focal distance in order to obtain two or more images and to process it at a high speed.); 
an image processing unit for producing three-dimensional images of the sample from the recordings of the image recording unit (The depth images which are in parallel in terms of time are processed so as to form two contour images which are in parallel in terms of time in order to form a three dimensional shape image(s) from these two contour images.); and 
at least one display unit for three-dimensionally presenting the three-dimensional images produced of the sample ([0074] The image processing apparatus 13 connected to an image display device 15 has a CPU as a processing equipment 16 and an image memory 17.);
an electronic control unit for controlling the image recording unit and/or the image processing unit and/or the display unit, wherein the electronic control unit is configured for performing a method for extending the depth of field, said method comprising the following steps:
(focus points are detected so as to form a series of images having different a focal point, thereby in parallel forming an all-in-focus image(s) in accord with the time axis of depth of the object based on pixels having a focus pixel value, and each contour image of the object is recognized based on each parallel all-in-focus images, thereby synthesizing the recognized two contour images into a three dimensional shape image [0028].);
wherein said microscope arrangement is configured for producing and presenting the three-dimensional images of the sample that are viewable from all sides with an image repetition frequency of at least 1 image per second ([0104] Thus, the processed image data stored in the SDRAM is sent in the form of standard NTSC signals at frame rate 30 Hz, to the monitor 15 through the RGB output board 14, and is displayed as a real time all-focal image. [0018] using an all-in-focus image at all focal distances (all-in-focus image) while observing the object from an arbitrary view point without restraint.).
Ohba does not explicitly teach presenting the individual recordings in a temporal succession, as a result of which an imaged presentation of the sample with an extended depth of field is produced;
In an analogous art, Boccara teaches - presenting the individual recordings in a temporal succession, as a result of which an imaged presentation of the sample with an extended depth of field is produced ([0086] In the step 310, a temporal succession of N two-dimensional interferometric signals of the current slice of the sample 206 is acquired by the acquisition device 208 with fixed optical path difference between the object arm and the reference arm. an object wave obtained by backscattering of incident light waves by a voxel of a slice of the sample at a given depth [0015]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Boccara and apply them to Ohba. (Boccara: [0087]).

Regarding claim 2, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1.  Ohba teaches wherein the image recording unit is embodied for ascertaining two- dimensional recordings of the sample, and wherein the two-dimensional recordings have different focus settings (focus points are detected so as to form a series of images having different a focal point, thereby in parallel forming an all-in-focus image(s) in accord with the time axis of depth of the object based on pixels having a focus pixel value, and each contour image of the object is recognized based on each parallel all-in-focus images, thereby synthesizing the recognized two contour images into a three dimensional shape image [0028].).

Regarding claim 4, Ohba in view of Boccara  teaches the microscope arrangement as claimed in claim 1. Boccara teaches wherein the three-dimensional images producible by the image processing unit in each case comprise a multiplicity of voxels distributed in three dimensions (and an object wave obtained by backscattering of the incident wave by a voxel of a slice of the sample at a given depth, said voxel corresponding to said point of the imaging field [0036]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Boccara and apply them to Ohba. One would be motivated as such as to make it possible to obtain a two-dimensional interferometric signal clearly revealing the movements internal to the sample for the structures present in the slice of the sample. (Boccara: [0087]).

Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 4. Boccara teaches in the three-dimensional images producible by the image processing unit only the voxels that represent a surface of the sample are defined (and an object wave obtained by backscattering of the incident wave by a voxel of a slice of the sample at a given depth, said voxel corresponding to said point of the imaging field [0036]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Boccara and apply them to Ohba. One would be motivated as such as to make it possible to obtain a two-dimensional interferometric signal clearly revealing the movements internal to the sample for the structures present in the slice of the sample. (Boccara: [0087]).

Regarding claim 6, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba teaches the three-dimensional images producible by the image processing unit are formed in each case from at least two of the three-dimensional recordings having a different focus setting (focus points are detected so as to form a series of images having different a focal point, thereby in parallel forming an all-in-focus image(s) in accord with the time axis of depth of the object based on pixels having a focus pixel value, and each contour image of the object is recognized based on each parallel all-in-focus images, thereby synthesizing the recognized two contour images into a three dimensional shape image [0028].).

Regarding claim 7, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba teaches an electronic control unit for controlling the image recording unit and/or the image processing unit and/or the display unit ([0075] The image processing apparatus 13 has a RGB output board 14 which performs color processing to the all-in-focal images that the image processing apparatus 13 has generated, and an in-focus degree output board 18 that is used with the RGB output board 14.).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Boccara further in view of Raghavan (US 20150173715 A1).
Regarding claim 3, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba in view of Boccara does not explicitly suggest wherein the three-dimensional images producible by the image processing unit are viewable in each case from a plurality of positions and/or from a plurality of sides.
In an analogous art, Raghavan teaches wherein the three-dimensional images producible by the image processing unit are viewable in each case from a plurality of positions and/or from a plurality of sides ([0071] Alternatively, the invention may use a holographic display system, emitting a different view at every angle (not just at a small set of angles, like a lens-based autostereoscopic system).).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Raghavan and apply them to Ohba in view of Boccara. One would be motivated as such as to reduce the impact of interference effects and other artifacts common in a single-direction scan (Raghavan: [0129]).

Regarding claim 11, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba in view of Boccara does not explicitly suggest a three-dimensional printer for outputting a three-dimensional model of the sample under the microscope.
In an analogous art, Raghavan teaches a three-dimensional printer for outputting a three-dimensional model of the sample under the microscope (enable the data to be exported to a three dimensional printing device to create models of the subject of the image [0133]).
Raghavan and apply them to Ohba in view of Boccara. One would be motivated as such as to reduce the impact of interference effects and other artifacts common in a single-direction scan (Raghavan: [0129]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Boccara further in view of Futterer (US 20160313556 A1).
Regarding claim 8, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba in view of Boccara does not explicitly suggest the at least one display unit is embodied in the form of a holographic display unit or a three-dimensional display unit that is wearable on a user's head
In an analogous art, Futterer teaches the at least one display unit is embodied in the form of a holographic display unit or a three-dimensional display unit that is wearable on a user's head ([0223] A binocular arrangement, as shown here, is the preferred option of a holographic HMD –head mounted display- and all embodiments described herein. [0003] Generally, visual display devices serve for users to watch, for example, two-dimensional video information, computer-generated stereo images or holographically generated information of a three-dimensional scene.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Futterer and apply them to Ohba in view of Boccara. One would be motivated as such as the viewing window does not have to be tracked.. (Futterer: [0023]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Boccara further in view of YOUNGSHIK  (WO2009091366A1).
Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba in view of Boccara does not explicitly suggest the display unit comprises a plurality of partially transparent mirrors, which are arranged along the perimeter and a projection unit, which is directed at the partially transparent mirrors and is embodied for the projection of in each case a partial image, assigned to a perspective, of the three- dimensional images onto the individual partially transparent mirrors.
In an analogous art, YOUNGSHIK teaches the display unit comprises a plurality of partially transparent mirrors, which are arranged along the perimeter (One such system implements a plurality of half-mirrors (or one-way mirrors) arranged generally in a pyramid where each half-mirror is configured to reflect light from a projector (located outside the pyramid) away from a center of the pyramid [0005]. Examiner’s note: half mirrors are partially transparent), and a projection unit, which is directed at the partially transparent mirrors and is embodied for the projection of in each case a partial image, assigned to a perspective, of the three- dimensional images onto the individual partially transparent mirrors (a reflective layer of the partial mirror cone 104 may be similarly aligned so that a central axis 112 of the partial mirror cone 104 is directionally aligned with a primary direction of a light beam (not shown) emitted from a imaging device such as a projector (not shown) or other light emitting device (not necessarily a panel display) suitable for transmitting an image [0017].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of YOUNGSHIK and apply them to Ohba in view of Boccara. One would be motivated as such as to prevent such distortion in the free-floating 3D images. (YOUNGSHIK: [0019]).

Regarding claim 10, Ohba in view of Boccara and YOUNGSHIK  teaches the microscope arrangement as claimed in claim 9, YOUNGSHIK teaches the partially transparent (one such system implements a plurality of half-mirrors (or one-way mirrors) arranged generally in a pyramid where each half-mirror is configured to reflect light from a projector (located outside the pyramid) away from a center of the pyramid. [0005]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of YOUNGSHIK and apply them to Ohba in view of Boccara. One would be motivated as such as to prevent such distortion in the free-floating 3D images. (YOUNGSHIK: [0019]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Boccara in view of Beyeon (US 20180164562 A1).
Regarding claim 12, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba in view of Boccara does not explicitly suggest the image recording unit is embodied for recording images with an extended depth of field, for which purpose the image recording unit comprises a microsystem having mechanically movable micromirrors
In an analogous art, Beyeon teaches the image recording unit is embodied for recording images with an extended depth of field, for which purpose the image recording unit comprises a microsystem having mechanically movable micromirrors (With the Micromirror Array Lens and the aperture array element with spatial light modulator, three dimensional scanning can be obtained. Micromirror Array Lens for depth wise scanning and the aperture array with spatial light modulator for lateral scanning [0043]. [0044] The micromirrors in the Micromirror Array Lens have individual rotation and translation satisfying convergence condition of the system. [Abstract] Especially Micromirror Array Lens is used as a vari-focus optical element, fast and extended depth of focus scan range can be obtained.).
Beyeon and apply them to Ohba in view of Boccara. One would be motivated as such as Micromirror Array Lens is used as a vari-focus optical element, fast and extended depth of focus scan range can be obtained. (Beyeon: [0044]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Charles (US 20170245754 A1).
Regarding claim 13, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba in view of Boccara does not explicitly suggest the electronic control unit is configured for the simultaneous operation by a plurality of users.
In an analogous art, Charles teaches the electronic control unit is configured for the simultaneous operation by a plurality of users ([0026] The image viewer 104 may display the images in a variety of ways. For example, in some implementations, the image viewer 104 is a heads-up display, such as a monitor that can be viewed by multiple users simultaneously.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Charles and apply them to Ohba in view of Boccara. One would be motivated as such as images can be viewed by multiple users simultaneously.. (Charles: [0026]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Boccara further in view of Sieckmann (US 20040257360 A1).
Regarding claim 15, Ohba in view of Boccara teaches the microscope arrangement as claimed in claim 1. Ohba does not explicitly suggest wherein the electronic control unit is furthermore configured for performing a further step of the method for extending the depth of 
In an analogous art, Sieckmann teaches wherein the electronic control unit is furthermore configured for performing a further step of the method for extending the depth of field which is to be performed after the recording of the recordings and in which the recordings are prepared by removing unsharp image portions in the individual recordings, wherein the individual prepared recordings are presented in a temporal succession, as a result of which an imaged presentation of the sample with an extended depth of field is produced ([0069] In the multifocus image 15, all of the unsharp areas of the individual images of the previously recorded and stored image stack 24 have been removed, so that a completely sharp image having depth of field is obtained.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Sieckmann and apply them to Ohba. One would be motivated as such so that a completely sharp image having depth of field is obtained. (Sieckmann: [0069]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486